Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11/16/2021 have been fully considered but they are not persuasive.
In Remarks, pp. 11-16, Applicant contends: 
“However, Applicant further submits that Talbot also fails to disclose (or even suggest) any "user-selectable model representations to be available via a user interface, the user-selectable model representations comprising a first neural network representation corresponding to a first neural network, a second neural network representation corresponding to a second neural network, and non-neural-network model representations corresponding to non-neural-network models". Instead of a user interface causing the availability of any "user-selectable model representations" as recited in amended claim 1, Talbot actually discloses "visualizing recognition results and summary statistics, specifically those found in the confusion matrix". (Talbot, page 1285, left column, paragraph 3) Talbot further discloses, "A confusion matrix represents classification results by plotting data instances in a grid where the column is an instance's predicted class and the row an instance's true class". (Talbot, page 1285, right column, paragraph 4) Accordingly, it is clear that the confusion matrices disclosed in the cited and relied upon Talbot FIGS. 1 and 3 are merely graphic visualizations or representations of the data results of different "classifiers" in Talbot. That is, FIGS. 1 and 2 are disclosures of representations of classifier data results, not any "user-selectable model representations comprising a first neural network representation corresponding to 

Examiner’s response:
The relevant claim limitation appears to be “causing user-selectable model representations to be available via a user interface, the user-selectable model representations comprising a first neural network representation corresponding to a first neural network, a second neural network representation corresponding to a second neural network, and non-neural-network model representations corresponding to non-neural-network models”.

As noted in the rejections, Talbot teaches 
[figs 1 and 3]; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”

and, Beale teaches
[figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”

In other words, Talbot teaches that users may explore data and classifiers, and then combine them into a single classifier i) by clicking on an on-diagonal quadrant for “Partitioning” and ii) by interactively scrubbing inside the polygon of the Linear Combination Widget to specify classifier weights (i.e. “user-selectable model representations”), and moving individual sliders (i.e. “user-selectable model representations”) under each Component Classifier for “Linear Combinations” (i.e. “first [neural network] representation corresponding to a first [neural network], a second [neural network] representation corresponding to a second [neural network], and non-neural-network model representations corresponding to non-neural-network models”, cf. eight “component classifiers” on the bottom right of fig 1. Note that the bracketed claim languages, “[neural network]”, indicate that they have not been taught by Talbot but they are taught by Beale afterwards.). Further support for this interpretation is in Talbot, sec “USER STUDY”: “We collected eight classifiers developed by other researchers that have been tested on the CalTech dataset. … In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy”. In addition, Beale teaches two neural networks (i.e. “first neural network” and “second neural network”) on the graphical user interface. 


    PNG
    media_image1.png
    768
    1352
    media_image1.png
    Greyscale


Therefore, the applicant’s arguments are not convincing.
 
In Remarks, p. 14, Applicant contends: 
“Regarding the claimed aspects of "generating, based on the user input, at least a portion of the software application ... ", Applicant notes that Talbot does not disclose generating at least a portion of the software application comprises (i) an instance of the first neural network, an instance of the second neural network, and an instance of the non-neural-network model and (ii) an input/output data path between the instance of the first neural network and at least one other instance, the at least one other instance comprising the instance of the second neural network or the instance of the non-neural-network model.”

Examiner’s response:
The relevant claim limitation appears to be 


As noted in the previous Office Action, Talbot teaches 
[figs 1 and 3] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Visualizing the Confusion Matrix] “The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore, the Linear Combination widget on the upper right, and the main Ensemble Classifier view on the left. See Figure 1”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”
 
and, Beale teaches
[figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”

In other words, Talbot teaches that users may explore data and classifiers, and then combine them into a single classifier (i.e. “generating”, cf. “users to explore data and classifiers, and then to combine them into a single classifier”) i) by clicking on an on-diagonal quadrant for “Partitioning” and ii) by interactively scrubbing inside the polygon of the Linear Combination Widget to specify classifier weights, and moving individual sliders under each Component Classifier for “Linear Combinations” (i.e. “an instance of the first [neural network], an instance of the second [neural network], and an instance of the non-neural-network model” and “the instance of the first [neural network] and at least one other instance, the at least one other instance comprising the instance of the second [neural network] or the instance of the non-neural-network model”, cf. eight “component classifiers” on the bottom right of fig 1. Note that the bracketed claim languages, “[neural network]”, indicate that they have not been taught by Talbot but they are taught by Beale afterwards.). Further support for this interpretation is in Talbot, sec “USER STUDY”: “We collected eight classifiers developed by other researchers that have been tested on the CalTech dataset. … In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy”. In addition, adjusting the linear combination” and “specify classifier weights”) among the different classifiers.
Furthermore, Beale teaches two neural networks (i.e. “first neural network” and “second neural network”) on the graphical user interface and a path between the two neural networks (i.e. “input/output data path”, cf. fig on p. 5-20) and a path between a neural network and another component (i.e. “input/output data path”, cf. fig on p. 5-20).


    PNG
    media_image2.png
    896
    1502
    media_image2.png
    Greyscale


Therefore, the applicant’s arguments are not convincing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the first instance” and “the neural network” in line 5. There is insufficient antecedent basis for these limitations in the claim. Even though claim 6 has “the first instance” in line 5, there is no “a first instance” in claims 6/5/4/1. Thus, it is not clear which instance “the first instance” indicates. In addition, it is not clear which neural network “the neural network” in line 5 indicates since there are two neural networks in claims 6/5/4/1. It appears that “the instance of the first neural network” in line 2 may need to read “a first instance of the first neural network”, or “the first instance of the neural network” in line 5 may need to read “the instance of the first neural network” or “a first instance of the first neural network” or something else. For the purposes of examination, “a first instance of the first neural network” is used. (with emphasis added) 
Claim 10 recites the limitation “the at least one other instance of the second neural network” in line 1. There is insufficient antecedent basis for these limitations in the claim. Even though claim 10 has “the at least one other instance of the second neural network”, there is no “at least one other instance of the second neural network” in claims 10/9/8/1. Thus, it is not clear which instance “the at least one other instance of the second neural network” indicates. It appears that “at least one instance of the second neural network” in line 3 of claim 9 may need to read “at least one other instance of the second neural network”, or “the at least one other instance of the second neural network” in line 1 of claim 10 may need to read “at least one other 
Claim 13 recites the limitation “the first instance of the first neural network” in line 3. There is insufficient antecedent basis for these limitations in the claim. Even though claim 13 has “the first instance”, there is no “a first instance” in claims 13/12/11/9/8/1. Thus, it is not clear which instance “the first instance” indicates. It appears that the limitation may need to read “a first instance of the first neural network” or something else. For the purposes of examination, “a first instance of the first neural network” is used. (with emphasis added)
Claim 19 recites the limitation “the first instance” in line 5. There is insufficient antecedent basis for this limitation in the claim. It appears that “the instance of the first machine learning model” in line 3 may need to read “a first instance of the first machine learning model”, or “the first instance of the first machine learning model” in line 5 may need to read “the instance of the first machine learning model” or “a first instance of the first machine learning model” or something else. For the purposes of examination, “a first instance of the first machine learning model” is used. (with emphasis added)
Claims 1-19 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention at least because the relationship and/or difference among different instances of the first neural network are not clear. Likewise, the relationship and/or difference among different instances of the second neural network are not clear either. For example, claim 1 says “an instance of the first neural network”. Claim 5 says “software application's instance of the first neural network” and “at least one other instance of the first neural network”, and claim 6 says “the at least one instance of the first neural network” and “a second instance of the first neural network”. Furthermore, claim 13 has “first instance of the first neural network”. In other words, there are several different instances of the first neural network but their relationship and/or difference are not clear. Likewise, there are several different instances of the second neural network but their relationship and/or difference 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. (EnsembleMatrix: Interactive Visualization to Support Machine Learning with Multiple Classifiers) in view of Beale et al. (Neural Network Toolbox™ User's Guide).

Regarding claim 1, 
Talbot teaches
A method of generating a [neural-network]-incorporated software application via user-selectable model representations of an interactive user interface, the method being implemented by a computer system that comprises one or more processors executing computer program instructions that, when executed, perform the method ([sec Abs] “Machine learning is an increasingly used computational tool within human-computer interaction research”; “computational” reads on “one or more processors”.), the method comprising:
(Note: Hereinafter, if a limitation has brackets (i.e. [ ]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

causing user-selectable model representations to be available via a user interface, the user-selectable model representations comprising a first [neural network] representation corresponding to a first [neural network], a second [neural network] representation corresponding to a second [neural network], and non-neural-network model representations corresponding to non-neural-network models ([figs 1 and 3]; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”);

obtaining, via the user interface, user input indicating (i) selection of the first [neural network] representation, the second [neural network] representation, and a non-neural-network model representation corresponding to a non-neural-network model, and (ii) connection of the first [neural network] representation to at least one other model representation, the at least one other model representation comprising the second [neural network] representation or the non-neural-network model representation ([figs 1 and 3]; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”; Weight control on each classifier reads on “selection” and “connection”.);

causing, via the user interface, based on the user input, a presentation of (i) the first [neural network] representation, the second [neural network] representation, and the non-([figs 1 and 3] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Visualizing the Confusion Matrix] “The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore, the Linear Combination widget on the upper right, and the main Ensemble Classifier view on the left. See Figure 1”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”; “thumbnails” reads on each presentation. In addition, “Linear Combination widget” reads on “connection component”.); and 

generating, based on the user input, at least a portion of the software application such that the software application comprises (i) an instance of the first [neural network], an instance of the second [neural network], and an instance of the non-neural-network model and (ii) an [input/output] data path between the instance of the first [neural network] and at least one other ([figs 1 and 3] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Visualizing the Confusion Matrix] “The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore, the Linear Combination widget on the upper right, and the main Ensemble Classifier view on the left. See Figure 1”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”; e.g., “thumbnails” reads on each instance. In addition, e.g, “Linear Combination widget” reads on “data path”. Furthermore, e.g., “combine them into a single classifier” reads on “generating”.).

However, Talbot does not teach
A method of generating a neural-network-incorporated software application via user-selectable model representations of an interactive user interface;
neural network representation corresponding to a first neural network, a second neural network representation corresponding to a second neural network, and non-neural-network model representations corresponding to non-neural-network models; 
obtaining, via the user interface, user input indicating (i) selection of the first neural network representation, the second neural network representation, and a non-neural-network model representation corresponding to a non-neural-network model, and (ii) connection of the first neural network representation to at least one other model representation, the at least one other model representation comprising the second neural network representation or the non- neural-network model representation; 
causing, via the user interface, based on the user input, a presentation of (i) the first neural network representation, the second neural network representation, and the non-neural-network model representation and (ii) a connection component shared between the first neural network representation and the at least one other model representation; and 
generating, based on the user input, at least a portion of the software application such that the software application comprises (i) an instance of the first neural network, an instance of the second neural network, and an instance of the non-neural-network model and (ii) an input/output data path between the instance of the first neural network and at least one other instance, the at least one other instance comprising the instance of the second neural network or the instance of the non-neural-network model.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Beale teaches
neural-network-incorporated software application via user-selectable model representations of an interactive user interface ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”);

causing user-selectable model representations to be available via a user interface, the user-selectable model representations comprising a first neural network representation corresponding to a first neural network, a second neural network representation corresponding to a second neural network, and non-neural-network model representations corresponding to non-neural-network models ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; Note Talbot that teaches “causing user-selectable model representations to be available via a user interface, the user-selectable model representations comprising a first [neural network] representation corresponding to a first [neural network], a second [neural network] representation corresponding to a second [neural network], and non-neural-network model representations corresponding to non-neural-network models”.);

obtaining, via the user interface, user input indicating (i) selection of the first neural network representation, the second neural network representation, and a non-neural-network model representation corresponding to a non-neural-network model, and (ii) connection of the first neural network representation to at least one other model representation, the at least one other model representation comprising the second neural network representation or the non- ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; Note Talbot that teaches “obtaining, via the user interface, user input indicating (i) selection of the first [neural network] representation, the second [neural network] representation, and a non-neural-network model representation corresponding to a non-neural-network model, and (ii) connection of the first [neural network] representation to at least one other model representation, the at least one other model representation comprising the second [neural network] representation or the non-neural-network model representation”.);

causing, via the user interface, based on the user input, a presentation of (i) the first neural network representation, the second neural network representation, and the non-neural-network model representation and (ii) a connection component shared between the first neural network representation and the at least one other model representation ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; Note Talbot that teaches “causing, via the user interface, based on the user input, a presentation of (i) the first [neural network] representation, the second [neural network] representation, and the non-neural-network model representation and (ii) a connection component shared between the first [neural network] representation and the at least one other model representation”.); and 

generating, based on the user input, at least a portion of the software application such that the software application comprises (i) an instance of the first neural network, an instance of neural network, and an instance of the non-neural-network model and (ii) an input/output data path between the instance of the first neural network and at least one other instance, the at least one other instance comprising the instance of the second neural network or the instance of the non-neural-network model ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; e.g., a path from f to g (fig on p. 5-20) may read on “input/output data path.” In addition, e.g., a path between f (or g) and another component (fig on p. 5-20) may read on “input/output data path.” Note Talbot that teaches “generating, based on the user input, at least a portion of a software application such that the software application comprises (i) an instance of the first [neural network], an instance of the second [neural network], and an instance of the non-neural-network model and (ii) an [input/output] data path between the instance of the first [neural network] and at least one other instance, the at least one other instance comprising the instance of the second [neural network] or the instance of the non-neural-network model”.).

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot with the neural networks of Beale. Doing so would lead to providing a configuration of a software application based on the machine learning models (Beale, sec Use the NARMA-L2 Controller Block).

Regarding claim 2, 
Talbot and Beale teach claim 1.


the at least one other model representation comprises the second [neural network] representation, and the at least one other instance comprises the instance of the second [neural network], and wherein at least the portion of the software application is generated such that the software application comprises (i) the instance of the first [neural network], the instance of the second [neural network], and the instance of the non-neural-network model and (ii) the [input/output] data path between the instance of the first [neural network] and the instance of the second [neural network] ([figs 1 and 3] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Visualizing the Confusion Matrix] “The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore, the Linear Combination widget on the upper right, and the main Ensemble Classifier view on the left. See Figure 1”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”; e.g., “thumbnails” reads on each instance. In addition, e.g, “Linear Combination widget” reads on “data path”. Furthermore, e.g., “combine them into a single classifier” reads on “generated.”).

Beale further teaches 
the at least one other model representation comprises the second neural network representation, and the at least one other instance comprises the instance of the second neural network, and wherein at least the portion of the software application is generated such that the software application comprises (i) the instance of the first neural network, the instance of the second neural network, and the instance of the non-neural-network model and (ii) the input/output data path between the instance of the first neural network and the instance of the second neural network ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; e.g., a path from f to g (fig on p. 5-20) may read on “input/output data path.” Note Talbot that teaches “the at least one other model representation comprises the second [neural network] representation, and the at least one instance comprises the instance of the second [neural network], and wherein at least the portion of the software application is generated such that the software application comprises (i) the instance of the first [neural network], the instance of the second [neural network], and the instance of the non-neural-network model and (ii) the [input/output] data path between the instance of the first [neural network] and the instance of the second [neural network]”.).

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the (Beale, sec Use the NARMA-L2 Controller Block).

Regarding claim 3, 
Talbot and Beale teach claim 1.

Talbot further teaches 
at least the portion of the software application is generated such that the software application is configured to cause a prediction outputted by the instance of the first [neural network] to be [provided as input to] the at least one other instance [for further processing by the at least one other instance]. ([figs 1 and 3] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Visualizing the Confusion Matrix] “The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore, the Linear Combination widget on the upper right, and the main Ensemble Classifier view on the left. See Figure 1”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”; e.g., “thumbnails” reads on each instance. In addition, e.g., “combine them into a single classifier” reads on “generated.” Furthermore, e.g., fig 1 reads on “prediction”.).

Beale further teaches 
at least the portion of the software application is generated such that the software application is configured to cause a prediction outputted by the instance of the first neural network to be provided as input to the at least one other instance for further processing by the at least one other instance ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; e.g., a path from f to g (fig on p. 5-20) may read on “cause a prediction outputted by the instance of the first neural network to be provided as input to the at least one other instance for further processing by the at least one other instance.” In addition, e.g., a path from f (or g) to another component (fig on p. 5-20) may read on “cause a prediction outputted by the instance of the first neural network to be provided as input to the at least one other instance for further processing by the at least one other instance.” Note Talbot that teaches “at least the portion of the software application is generated such that the software application is configured to cause a prediction outputted by the instance of the first [neural network] to be [provided as input to] the at least one other instance [for further processing by the at least one other instance]”).

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been (Beale, sec Use the NARMA-L2 Controller Block).

Regarding claim 4, 
Talbot and Beale teach claim 1.

Talbot further teaches 
processing, via the instance of the first [neural network], a first input provided to the instance of the first [neural network] to generate a prediction output ([figs 1 and 3-4] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy”; [sec Ensemble Classifier Details] “We divided the dataset equally into train and test sets (i.e., 15 images from each class in train and test sets). The training set was used to train the component classifiers with 10-fold cross validation and results of this are presented to the user in EnsembleMatrix. The user never interacts with test data, which is used to compute the reported accuracy.”; [sec Quality of the Ensemble Classifiers] “After allowing participants to explore independently for about 15 minutes, we asked them to try to use the linear combination and splitting tools to build a classifier with maximum accuracy on a hold out test set. One participant chose not to perform this task. The other five participants made varying levels of effort to find the maximum, using 10-30 minutes. Results are plotted in Figure 4.”; e.g., “thumbnails” reads on “instance”. In addition, e.g., fig 1 reads on “input” and “prediction output”.);

obtaining a reference indication corresponding to the prediction output or a derivative of the prediction output ([figs 1 and 3]; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control. … Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”; e.g., “possible refinement strategies” reads on “reference indication” since participants try to improve the ensemble classifier over multiple times.); and 

updating the software application['s instance of the first neural network] based on the reference indication ([figs 1 and 3]; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control. … Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”).

Beale further teaches 
processing, via the instance of the first neural network, a first input provided to the instance of the first neural network to generate a prediction output ([figs on p. 5-18 through p. 5-22] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model. … As the simulation runs, the plant output and the reference signal are displayed, as in the following figure.”; Note Talbot that teaches “processing, via the instance of the first [neural network], a first input provided to the instance of the first [neural network] to generate a prediction output”.);

's instance of the first neural network based on the reference indication ([fig on p. 5-11] “Accept data” and “Refuse Data”; [fig on p. 5-21] “Generating Training Data” and “Train Network”; [sec Use the NARMA-L2 Controller Block] “This window works the same as the other Plant Identification windows, so the training process is not repeated. Instead, simulate the NARMA-L2 controller.”; Beale teaches updating the instance of neural network based on the user indication. Note that Talbot teaches “updating the software application['s instance of the first neural network] based on the reference indication”.);

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the neural network update of Beale. Doing so would lead to providing a configuration and updating of a software application based on the machine learning models with a user indication (Beale, sec Use the NARMA-L2 Controller Block).

Regarding claim 5, 
Talbot and Beale teach claim 4.

Talbot teaches
updating the software application's instance of the first neural network comprises providing the first input and the reference indication together as input to at least one other instance of the first neural network ([figs 1 and 3-4] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”; [sec Quality of the Ensemble Classifiers] “After allowing participants to explore independently for about 15 minutes, we asked them to try to use the linear combination and splitting tools to build a classifier with maximum accuracy on a hold out test set. One participant chose not to perform this task. The other five participants made varying levels of effort to find the maximum, using 10-30 minutes. Results are plotted in Figure 4.”; [sec Interacting with EnsembleMatrix] “Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; e.g., “thumbnails” reads on “instance”. In addition, e.g., fig 1 with “test set” reads on “input.” Furthermore, e.g., “possible refinement strategies” reads on “reference indication” since participants try to improve the ensemble classifier over multiple times. Note that Talbot and Beale teach “updating the software application's instance of the first neural network” and “neural network”.).

Regarding claim 7, 
Talbot and Beale teach claim 5.

Beale further teaches 
the at least one other instance of the first neural network comprises the instance of the first neural network ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”).

Regarding claim 8, 
Talbot and Beale teach claim 1.

Talbot further teaches 
processing, via the instance of the first [neural network], a first input provided to the instance of the first [neural network] to generate a first prediction output ([figs 1 and 3-4] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy”; [sec Ensemble Classifier Details] “We divided the dataset equally into train and test sets (i.e., 15 images from each class in train and test sets). The training set was used to train the component classifiers with 10-fold cross validation and results of this are presented to the user in EnsembleMatrix. The user never interacts with test data, which is used to compute the reported accuracy.”; [sec Quality of the Ensemble Classifiers] “After allowing participants to explore independently for about 15 minutes, we asked them to try to use the linear combination and splitting tools to build a classifier with maximum accuracy on a hold out test set. One participant chose not to perform this task. The other five participants made varying levels of effort to find the maximum, using 10-30 minutes. Results are plotted in Figure 4.”; e.g., “thumbnails” reads on “instance”. In addition, e.g., fig 1 reads on “input” and “prediction output”.);

processing, via the instance of the second [neural network], a second input provided to the instance of the second [neural network] to generate a second prediction output, [the second input comprising the first prediction output or another output derived from the first prediction output] ([figs 1 and 3-4] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy”; [sec Ensemble Classifier Details] “We divided the dataset equally into train and test sets (i.e., 15 images from each class in train and test sets). The training set was used to train the component classifiers with 10-fold cross validation and results of this are presented to the user in EnsembleMatrix. The user never interacts with test data, which is used to compute the reported accuracy.”; [sec Quality of the Ensemble Classifiers] “After allowing participants to explore independently for about 15 minutes, we asked them to try to use the linear combination and splitting tools to build a classifier with maximum accuracy on a hold out test set. One participant chose not to perform this task. The other five participants made varying levels of effort to find the maximum, using 10-30 minutes. Results are plotted in Figure 4.”; e.g., “thumbnails” reads on “instance”. In addition, e.g., fig 1 reads on “input” and “prediction output”.);

obtaining a reference indication corresponding to the second prediction output or another output derived from the second prediction output ([figs 1 and 3]; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control. … Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”; e.g., “possible refinement strategies” reads on “reference indication” since participants try to improve the ensemble classifier over multiple times.); and 

updating the software application'[s instance of the second neural network] based on the reference indication ([figs 1 and 3]; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control. … Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”).

Beale further teaches 
processing, via the instance of the first neural network, a first input provided to the instance of the first neural network to generate a first prediction output ([figs on p. 5-18 through p. 5-22] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model. … As the simulation runs, the plant output and the reference signal are displayed, as in the following figure.”; Note Talbot that teaches “processing, via the instance of the first [neural network], a first input provided to the instance of the first [neural network] to generate a first prediction output”.);

processing, via the instance of the second neural network, a second input provided to the instance of the second neural network to generate a second prediction output, the second input comprising the first prediction output or another output derived from the first prediction output ([figs on p. 5-17 through p. 5-22] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model. … As the simulation runs, the plant output and the reference signal are displayed, as in the following figure.”; figs on p. 5-17 and p. 5-20 read on “the second input comprising the first prediction output or another output derived from the first prediction output” since output of f (or g) is used as input for g (or f). Note that Talbot teaches “processing, via the instance of the second [neural network], a second input provided to the instance of the second [neural network] to generate a second prediction output”.);

updating the software application's instance of the second neural network based on the reference indication ([fig on p. 5-11] “Accept data” and “Refuse Data”; [fig on p. 5-21] “Generating Training Data” and “Train Network”; [sec Use the NARMA-L2 Controller Block] “This window works the same as the other Plant Identification windows, so the training process is not repeated. Instead, simulate the NARMA-L2 controller.”; Beale teaches updating the instance of neural network based on the user indication. Note that Talbot teaches “updating the software application'[s instance of the second neural network] based on the reference indication”.);

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the neural network update of Beale. Doing so would lead to providing a configuration and updating of a software application based on the machine learning models with a user indication (Beale, sec Use the NARMA-L2 Controller Block).

Regarding claim 9, 
Talbot and Beale teach claim 8.

Talbot teaches
updating the software application's instance of the second neural network comprises providing the second input and the reference indication together as input to at least one ([figs 1 and 3-4] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”; [sec Quality of the Ensemble Classifiers] “After allowing participants to explore independently for about 15 minutes, we asked them to try to use the linear combination and splitting tools to build a classifier with maximum accuracy on a hold out test set. One participant chose not to perform this task. The other five participants made varying levels of effort to find the maximum, using 10-30 minutes. Results are plotted in Figure 4.”; [sec Interacting with EnsembleMatrix] “Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; e.g., “thumbnails” reads on “instance”. In addition, e.g., fig 1 with “test set” reads on “input.” Furthermore, e.g., “possible refinement strategies” reads on “reference indication” since participants try to improve the ensemble classifier over multiple times. Note that Talbot and Beale teach “updating the software application's instance of the second neural network”, “the second input comprising the first prediction output or another output derived from the first prediction output” and “neural network”.).

Regarding claim 14, 
Talbot teaches
A system comprising:
a computer system that comprises one or more processors programmed with computer program instructions that, when executed, cause the computer system to ([sec Abs] “Machine learning is an increasingly used computational tool within human-computer interaction research”; “computational” reads on “one or more processors”.): 

cause user-selectable model representations to be available via a user interface, the user-selectable model representations comprising a first machine learning model representation corresponding to a first machine learning model, a second machine learning model representation corresponding to a second machine learning model, and non-machine-learning model representations corresponding to non-machine-learning models ([figs 1 and 3]; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”; [sec Ensemble Classifier Details] “As component classifiers, we used 8 Gaussian Process regression [18] classifiers trained on different features.”; e.g., “Linear Combination widget” and partitioning of fig 1 may read on “non-machine-learning model representations corresponding to non-machine-learning models”.);

([figs 1 and 3]; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”; Weight control on each classifier reads on “selection”);

cause, via the user interface, based on the user input, a presentation of (i) the first machine learning model representation, the second machine learning model representation, and the non-machine-learning model representation and (ii) a connection component shared between the first machine learning model representation and at least one other model representation, the at least one other model representation comprising the second machine learning model representation or the non-machine-learning model representation ([figs 1 and 3] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Visualizing the Confusion Matrix] “The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore, the Linear Combination widget on the upper right, and the main Ensemble Classifier view on the left. See Figure 1”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”; “thumbnails” reads on each presentation. In addition, “Linear Combination widget” reads on “connection component”.); and

generate, based on the user input, at least a portion of a software application such that the software application comprises (i) an instance of the first machine learning model, an instance of the second machine learning model, and an instance of the non-machine-learning model and (ii) an [input/output] data path between the instance of the first machine learning model and at least one other instance, the at least one other instance comprising the instance of the second machine learning model or the instance of the non-machine-learning model ([figs 1 and 3] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Visualizing the Confusion Matrix] “The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore, the Linear Combination widget on the upper right, and the main Ensemble Classifier view on the left. See Figure 1”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”; e.g., “thumbnails” reads on each instance. In addition, e.g, “Linear Combination widget” reads on “data path”. Furthermore, e.g., “combine them into a single classifier” reads on “generate”.).

However, Talbot does not teach
generate, based on the user input, at least a portion of a software application such that the software application comprises (i) an instance of the first machine learning model, an instance of the second machine learning model, and an instance of the non-machine-learning model and (ii) an input/output data path between the instance of the first machine learning model and at least one other instance, the at least one other instance comprising the instance of the second machine learning model or the instance of the non-machine-learning model.


generate, based on the user input, at least a portion of a software application such that the software application comprises (i) an instance of the first machine learning model, an instance of the second machine learning model, and an instance of the non-machine-learning model and (ii) an input/output data path between the instance of the first machine learning model and at least one other instance, the at least one other instance comprising the instance of the second machine learning model or the instance of the non-machine-learning model ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; e.g., a path from f to g (fig on p. 5-20) may read on “input/output data path.” In addition, e.g., a path between f (or g) and another component (fig on p. 5-20) may read on “input/output data path.” Note Talbot that teaches “generate, based on the user input, at least a portion of a software application such that the software application comprises (i) an instance of the first machine learning model, an instance of the second machine learning model, and an instance of the non-machine-learning model and (ii) an [input/output] data path between the instance of the first machine learning model and at least one other instance, the at least one other instance comprising the instance of the second machine learning model or the instance of the non-machine-learning model”.).

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot with the data path between machine learning models of Beale. Doing so would lead to providing a configuration of (Beale, sec Use the NARMA-L2 Controller Block).

Regarding claim 15, 
Talbot and Beale teach claim 14.

Talbot further teaches 
the at least one other model representation comprises the second machine learning representation, and the at least one other instance comprises the instance of the second machine learning, and wherein at least the portion of the software application is generated such that the software application comprises (i) the instance of the first machine learning model, the instance of the second machine learning model, and the instance of the non-machine-learning model and (ii) the [input/output] data path between the instance of the first machine learning model and the instance of the second machine learning model ([figs 1 and 3] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Visualizing the Confusion Matrix] “The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore, the Linear Combination widget on the upper right, and the main Ensemble Classifier view on the left. See Figure 1”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”; e.g., “thumbnails” reads on each instance. In addition, e.g, “Linear Combination widget” reads on “data path”. Furthermore, e.g., “combine them into a single classifier” reads on “generated.”).

Beale further teaches 
the at least one other model representation comprises the second machine learning representation, and the at least one other instance comprises the instance of the second machine learning, and wherein at least the portion of the software application is generated such that the software application comprises (i) the instance of the first machine learning model, the instance of the second machine learning model, and the instance of the non-machine-learning model and (ii) the input/output data path between the instance of the first machine learning model and the instance of the second machine learning model ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; e.g., a path from f to g (fig on p. 5-20) may read on “input/output data path.” Note Talbot that teaches “the at least one other model representation comprises the second machine learning representation, and the at least one other instance comprises the instance of the second machine learning, and wherein at least the portion of the software application is generated such that the software application comprises (i) the instance of the first machine learning model, the instance of the second machine learning model, and the instance of the non-machine-learning model and (ii) the [input/output] data path between the instance of the first machine learning model and the instance of the second machine learning model”.).

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the data path between machine learning models of Beale. Doing so would lead to providing a configuration of a software application based on the machine learning models (Beale, sec Use the NARMA-L2 Controller Block).

Regarding claim 16, 
Talbot and Beale teach claim 14.

Talbot further teaches 
at least the portion of the software application is generated such that the software application is configured to cause a prediction outputted by the instance of the first machine learning model to be [provided as input to] the at least one other instance [for further processing by the at least one other instance] ([figs 1 and 3] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Visualization for Machine Learning] “We instantiate our work in an interactive visualization system that allows users to explore data and classifiers, and then to combine them into a single classifier.”; [sec Visualizing the Confusion Matrix] “The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore, the Linear Combination widget on the upper right, and the main Ensemble Classifier view on the left. See Figure 1”; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control.”; e.g., “thumbnails” reads on each instance. In addition, e.g., “combine them into a single classifier” reads on “generated.” Furthermore, e.g., fig 1 reads on “prediction”.).

Beale further teaches 
at least the portion of the software application is generated such that the software application is configured to cause a prediction outputted by the instance of the first machine learning model to be provided as input to the at least one other instance for further processing by the at least one other instance ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; e.g., a path from f to g (fig on p. 5-20) may read on “cause a prediction outputted by the instance of the first machine learning model to be provided as input to the at least one other instance for further processing by the at least one other instance.” In addition, e.g., a path from f (or g) to another component (fig on p. 5-20) may read on “cause a prediction outputted by the instance of the first machine learning model to be provided as input to the at least one other instance for further processing by the at least one other instance.” Note Talbot that teaches “at least the portion of the software application is generated such that the software application is configured to cause a prediction outputted by the instance of the first machine learning model to be [provided as input to] the at least one other instance [for further processing by the at least one other instance].”).

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the machine learning models of Beale. Doing so would lead to providing a configuration of a software application based on the machine learning models (Beale, sec Use the NARMA-L2 Controller Block).

Regarding claim 17, 
Talbot and Beale teach claim 14.

Talbot further teaches 
the computer system is caused to:
process, via the instance of the first machine learning model, a first input provided to the instance of the first machine learning model to generate a prediction output ([figs 1 and 3-4] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy”; [sec Ensemble Classifier Details] “We divided the dataset equally into train and test sets (i.e., 15 images from each class in train and test sets). The training set was used to train the component classifiers with 10-fold cross validation and results of this are presented to the user in EnsembleMatrix. The user never interacts with test data, which is used to compute the reported accuracy.”; [sec Quality of the Ensemble Classifiers] “After allowing participants to explore independently for about 15 minutes, we asked them to try to use the linear combination and splitting tools to build a classifier with maximum accuracy on a hold out test set. One participant chose not to perform this task. The other five participants made varying levels of effort to find the maximum, using 10-30 minutes. Results are plotted in Figure 4.”; e.g., “thumbnails” reads on “instance”. In addition, e.g., fig 1 reads on “input” and “prediction output”.);

obtain a reference indication corresponding to the prediction output or a derivative of the prediction output ([figs 1 and 3]; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control. … Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”; e.g., “possible refinement strategies” reads on “reference indication” since participants try to improve the ensemble classifier over multiple times.); and 

update the software application'[s instance of the first machine learning model] based on the reference indication ([figs 1 and 3]; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control. … Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”).

Beale further teaches 
's instance of the first machine learning model based on the reference indication ([fig on p. 5-11] “Accept data” and “Refuse Data”; [fig on p. 5-21] “Generating Training Data” and “Train Network”; [sec Use the NARMA-L2 Controller Block] “This window works the same as the other Plant Identification windows, so the training process is not repeated. Instead, simulate the NARMA-L2 controller.”; Beale teaches updating the instance of neural network based on the user indication. Note that Talbot teaches “update the software application'[s instance of the first machine learning model] based on the reference indication”.);

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the machine learning model update of Beale. Doing so would lead to providing a configuration and updating of a software application based on the machine learning models with a user indication (Beale, sec Use the NARMA-L2 Controller Block).

Regarding claim 18, 
Talbot and Beale teach claim 17.

Talbot teaches
updating the software application's instance of the first machine learning model comprises providing the first input and the reference indication together as input to at least one instance of the first machine learning model ([figs 1 and 3-4] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”; [sec Quality of the Ensemble Classifiers] “After allowing participants to explore independently for about 15 minutes, we asked them to try to use the linear combination and splitting tools to build a classifier with maximum accuracy on a hold out test set. One participant chose not to perform this task. The other five participants made varying levels of effort to find the maximum, using 10-30 minutes. Results are plotted in Figure 4.”; [sec Interacting with EnsembleMatrix] “Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; e.g., “thumbnails” reads on “instance”. In addition, e.g., fig 1 with “test set” reads on “input.” Furthermore, e.g., “possible refinement strategies” reads on “reference indication” since participants try to improve the ensemble classifier over multiple times. Note that Talbot and Beale teach “updating the software application's instance of the first machine learning model”.).

Regarding claim 20,
Claim 20 is a method claim corresponding to the system claim 14, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 14.

Claims 6, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. (EnsembleMatrix: Interactive Visualization to Support Machine Learning with Multiple Classifiers) in view of Beale et al. (Neural Network Toolbox™ User's Guide), further in view of Nickolov et al. (US 2017/0034023 A1).

Regarding claim 6, 
Talbot and Beale teach claim 5.

Beale further teaches 
the at least one instance of the first neural network comprises [a second instance of] the first neural network [different from] the instance of the first neural network; ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”), and

updating the software application's instance of the first neural network comprises [replacing], for the software application, the first instance of the neural network with [the second instance of] the first neural network ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; Note that Talbot and Beale teach “updating the software application's instance of the first neural network” and “neural network”.).

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the machine learning model update of Beale. Doing so would lead to providing a configuration and (Beale, sec Use the NARMA-L2 Controller Block).

However, Talbot and Beale do not teach
the at least one instance of the first neural network comprises a second instance of the first neural network different from the instance of the first neural network;
updating the software application's instance of the first neural network comprises replacing, for the software application, the first instance of the neural network with the second instance of the first neural network.

Nickolov teaches	
the at least one instance of the first neural network comprises a second instance of the first neural network different from the instance of the first neural network (figs 8-10; [615-618] “Alternatively, a system may be considered to be an immutable system if no changes or modifications can be made to that system's environment. As commonly known in the art, a basic concept of programming immutability is that once a system has been instantiated (be it a physical server, virtual server, virtual machine image, container image, system component, etc.), that system's environment is never changed. Instead, changes or modifications are effected by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications. In at least some embodiments, this may be achieved via the use of Continuous Integration (CI) and Continuous Delivery (CD) workflows, such as those illustrated and described with respect to FIGS. 9 and 10.”; Note that Talbot and Beale teach “the at least one instance of the first neural network comprises [a second instance of] the first neural network [different from] the instance of the first neural network”.), and

replacing, for the software application, the first instance of the neural network with the second instance of the first neural network (figs 8-10; [pars 615-618] “Alternatively, a system may be considered to be an immutable system if no changes or modifications can be made to that system's environment. As commonly known in the art, a basic concept of programming immutability is that once a system has been instantiated (be it a physical server, virtual server, virtual machine image, container image, system component, etc.), that system's environment is never changed. Instead, changes or modifications are effected by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications. In at least some embodiments, this may be achieved via the use of Continuous Integration (CI) and Continuous Delivery (CD) workflows, such as those illustrated and described with respect to FIGS. 9 and 10.”; Note that Talbot and Beale teach “updating the software application's instance of the first neural network comprises [replacing], for the software application, the first instance of the neural network with [the second instance of] the first neural network”.).

Talbot, Beale and Nickolov are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the machine learning model instance replacement of Nickolov. Doing so would lead to improving a software application by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications (Nickolov, pars 615-618).

Regarding claim 10, 
Talbot and Beale teach claim 9.

Beale further teaches 
the at least one other instance of the second neural network comprises [a second instance of] the second neural network [different from] the instance of the second neural network ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”), and

wherein updating the software application's instance of the second neural network comprises [replacing], for the software application, the instance of the second neural network with [the second instance of] the second neural network ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; Note that Talbot and Beale teach “updating the software application's instance of the second neural network” and “neural network”.).

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the machine learning model update of Beale. Doing so would lead to providing a configuration and updating of a software application based on the machine learning models with a user indication (Beale, sec Use the NARMA-L2 Controller Block).


the at least one other instance of the second neural network comprises a second instance of the second neural network different from the instance of the second neural network;
wherein updating the software application's instance of the second neural network comprises replacing, for the software application, the instance of the second neural network with the second instance of the second neural network.

Nickolov teaches
the at least one other instance of the second neural network comprises a second instance of the second neural network different from the instance of the second neural network (figs 8-10; [615-618] “Alternatively, a system may be considered to be an immutable system if no changes or modifications can be made to that system's environment. As commonly known in the art, a basic concept of programming immutability is that once a system has been instantiated (be it a physical server, virtual server, virtual machine image, container image, system component, etc.), that system's environment is never changed. Instead, changes or modifications are effected by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications. In at least some embodiments, this may be achieved via the use of Continuous Integration (CI) and Continuous Delivery (CD) workflows, such as those illustrated and described with respect to FIGS. 9 and 10.”; Note that Talbot and Beale teach “the at least one other instance of the second neural network comprises [a second instance of] the second neural network [different from] the instance of the second neural network”.), and

wherein updating the software application's instance of the second neural network comprises replacing, for the software application, the instance of the second neural network with the second instance of the second neural network (figs 8-10; [615-618] “Alternatively, a system may be considered to be an immutable system if no changes or modifications can be made to that system's environment. As commonly known in the art, a basic concept of programming immutability is that once a system has been instantiated (be it a physical server, virtual server, virtual machine image, container image, system component, etc.), that system's environment is never changed. Instead, changes or modifications are effected by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications. In at least some embodiments, this may be achieved via the use of Continuous Integration (CI) and Continuous Delivery (CD) workflows, such as those illustrated and described with respect to FIGS. 9 and 10.”; Note that Talbot and Beale teach “wherein updating the software application's instance of the second neural network comprises [replacing], for the software application, the instance of the second neural network with [the second instance of] the second neural network”.).

Talbot, Beale and Nickolov are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the machine learning model instance replacement of Nickolov. Doing so would lead to improving a software application by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications (Nickolov, pars 615-618).

Regarding claim 19, 
Talbot and Beale teach claim 18.

Beale further teaches 
 ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”), and

updating the software application's instance of the first machine learning model comprises [replacing], for the software application, the first instance of the first machine learning model with [the second instance of] the first machine learning model ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; Note that Talbot and Beale teach “updating the software application's instance of the first machine learning model”.).

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the machine learning model update of Beale. Doing so would lead to providing a configuration and updating of a software application based on the machine learning models with a user indication (Beale, sec Use the NARMA-L2 Controller Block).

However, Talbot and Beale do not teach
a second instance of the first machine learning model different from the instance of the first machine learning model, and
updating the software application's instance of the first machine learning model comprises replacing, for the software application, the first instance of the first machine learning model with the second instance of the first machine learning model.

Nickolov teaches	
the at least one instance of the first machine learning model comprises a second instance of the first machine learning model different from the instance of the first machine learning model (figs 8-10; [615-618] “Alternatively, a system may be considered to be an immutable system if no changes or modifications can be made to that system's environment. As commonly known in the art, a basic concept of programming immutability is that once a system has been instantiated (be it a physical server, virtual server, virtual machine image, container image, system component, etc.), that system's environment is never changed. Instead, changes or modifications are effected by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications. In at least some embodiments, this may be achieved via the use of Continuous Integration (CI) and Continuous Delivery (CD) workflows, such as those illustrated and described with respect to FIGS. 9 and 10.”; Note that Talbot and Beale teach “the at least one instance of the first machine learning model comprises [a second instance of] the first machine learning model [different from] the instance of the first machine learning model”.), and

updating the software application's instance of the first machine learning model comprises replacing, for the software application, the first instance of the first machine learning the second instance of the first machine learning model (figs 8-10; [615-618] “Alternatively, a system may be considered to be an immutable system if no changes or modifications can be made to that system's environment. As commonly known in the art, a basic concept of programming immutability is that once a system has been instantiated (be it a physical server, virtual server, virtual machine image, container image, system component, etc.), that system's environment is never changed. Instead, changes or modifications are effected by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications. In at least some embodiments, this may be achieved via the use of Continuous Integration (CI) and Continuous Delivery (CD) workflows, such as those illustrated and described with respect to FIGS. 9 and 10.”; Note that Talbot and Beale teach “updating the software application's instance of the first machine learning model comprises [replacing], for the software application, the first instance of the first machine learning model with [the second instance of] the first machine learning model”.).

Talbot, Beale and Nickolov are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the machine learning model instance replacement of Nickolov. Doing so would lead to improving a software application by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications (Nickolov, pars 615-618).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. (EnsembleMatrix: Interactive Visualization to Support Machine Learning with Multiple Beale et al. (Neural Network Toolbox™ User's Guide), further in view of Commons et al. (US 9,053,431 B1).

Regarding claim 11, 
Talbot and Beale teach claim 9.

Talbot teaches
processing, via the instance of the second neural network, the second input and the reference indication provided to the instance of the second neural network to generate another reference indication [corresponding to the first prediction output] ([figs 1 and 3-4] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”; [sec Quality of the Ensemble Classifiers] “After allowing participants to explore independently for about 15 minutes, we asked them to try to use the linear combination and splitting tools to build a classifier with maximum accuracy on a hold out test set. One participant chose not to perform this task. The other five participants made varying levels of effort to find the maximum, using 10-30 minutes. Results are plotted in Figure 4.”; [sec Interacting with EnsembleMatrix] “Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; e.g., “thumbnails” reads on “instance”. In addition, e.g., fig 1 with “test set” reads on “input.” Furthermore, e.g., “possible refinement strategies” reads on “reference indication” and “another reference indication” since participants try to improve the ensemble classifier over multiple times. Note that Talbot and Beale teach “the second input comprising the first prediction output or another output derived from the first prediction output” and “neural network”.); and

updating the software application['s instance of the first neural network] based on the [another] reference indication ([figs 1 and 3]; [sec Interacting with EnsembleMatrix] “By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the linear combination. … The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates [24]. Wachspress coordinates have two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier, and at the center the classifiers all have the same weight. … we also provide individual sliders under each Component Classifier to allow the user to specify an arbitrary normalized combination of weights should they need the extra control. … Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”).

Beale further teaches 
updating the software application's instance of the first neural network based on the [another] reference indication ([fig on p. 5-11] “Accept data” and “Refuse Data”; [fig on p. 5-21] “Generating Training Data” and “Train Network”; [sec Use the NARMA-L2 Controller Block] “This window works the same as the other Plant Identification windows, so the training process is not repeated. Instead, simulate the NARMA-L2 controller.”; Beale teaches updating the instance of neural network based on the user indication. Note that Talbot teaches “updating the software application['s instance of the first neural network] based on the [another] reference indication”.);

Talbot and Beale are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the machine learning model update of Beale. Doing so would lead to providing a configuration and updating of a software application based on the machine learning models with a user indication (Beale, sec Use the NARMA-L2 Controller Block).

However, Talbot and Beale do not teach
processing, via the instance of the second neural network, the second input and the reference indication provided to the instance of the second neural network to generate another reference indication corresponding to the first prediction output; and 
updating the software application's instance of the first neural network based on the another reference indication.

Commons teaches
processing, via the instance of the second neural network, the second input and the reference indication provided to the instance of the second neural network to generate another reference indication corresponding to the first prediction output ([fig 1-3]; [col 3, ln 25 – col 4, ln 67] “The supervised learning paradigm is also applicable to sequential data (e.g., for speech and gesture recognition). This can be thought of as learning with a “teacher,” in the form of a function that provides continuous feedback on the quality of solutions obtained thus far.”; [col 35, ln 18 – col 37, ln 46] “Each of neural networks 20, 22, 24, 26, etc., except for the first in the hierarchical stack, neural network 20, can provide feedback 30, 32,34, 36,38, 40 to a lower stage/order neural network 20, 22, 24, etc. This feedback adjusts weights in lower stage/order neural networks. Neural networks in the hierarchical stack 20, 22, 24, 26... can send a request 50 for sensory input 60 to feed more information to neural network 20. A neural network can send this request when its input does not provide enough information for it to determine an output.”; e.g., “feedback” may also read on “another reference indication corresponding to the first prediction output”.); and 

updating the software application's instance of the first neural network based on the another reference indication ([fig 1-3]; [col 3, ln 25 – col 4, ln 67] “The supervised learning paradigm is also applicable to sequential data (e.g., for speech and gesture recognition). This can be thought of as learning with a “teacher,” in the form of a function that provides continuous feedback on the quality of solutions obtained thus far.”; [col 35, ln 18 – col 37, ln 46] “Each of neural networks 20, 22, 24, 26, etc., except for the first in the hierarchical stack, neural network 20, can provide feedback 30, 32,34, 36,38, 40 to a lower stage/order neural network 20, 22, 24, etc. This feedback adjusts weights in lower stage/order neural networks. Neural networks in the hierarchical stack 20, 22, 24, 26... can send a request 50 for sensory input 60 to feed more information to neural network 20. A neural network can send this request when its input does not provide enough information for it to determine an output.”; e.g., “feedback” may also read on “the another reference indication”.).

(Commons, col 3, ln 25 – col 4, ln 67).

Regarding claim 12, 
Talbot and Beale teach claim 11.

Talbot teaches
updating the software application's instance of the first neural network comprises providing the first input and the [another] reference indication together as input to at least one other instance of the first neural network ([figs 1 and 3-4] “Confusion matrices of component classifiers are shown in thumbnails on the right.”; [sec Methodology] “In the test task, we asked the participants to use EnsembleMatrix to explore the eight CalTech-101 classifiers and to build a combined classifier with the highest possible accuracy. Participants were encouraged to think aloud as they worked. This portion lasted 30-45 minutes and ended when the participant thought they could no longer improve the ensemble classifier.”; [sec Quality of the Ensemble Classifiers] “After allowing participants to explore independently for about 15 minutes, we asked them to try to use the linear combination and splitting tools to build a classifier with maximum accuracy on a hold out test set. One participant chose not to perform this task. The other five participants made varying levels of effort to find the maximum, using 10-30 minutes. Results are plotted in Figure 4.”; [sec Interacting with EnsembleMatrix] “Partitioning and reweighting can be done an arbitrary number of times and in any order, leading to a large number of possible refinement strategies.”; e.g., “thumbnails” reads on “instance”. In addition, e.g., fig 1 with “test set” reads on “input.” Furthermore, e.g., “possible refinement strategies” reads on “reference indication” since participants try to improve the ensemble classifier over multiple times. Note that Talbot and Beale teach “updating the software application's instance of the first neural network” and “neural network”.).

However, Talbot and Beale do not teach
updating the software application's instance of the first neural network comprises providing the first input and the another reference indication together as input to at least one other instance of the first neural network.

Commons teaches
updating the software application's instance of the first neural network comprises providing the first input and the another reference indication together as input to at least one other instance of the first neural network ([fig 1-3]; [col 3, ln 25 – col 4, ln 67] “The supervised learning paradigm is also applicable to sequential data (e.g., for speech and gesture recognition). This can be thought of as learning with a “teacher,” in the form of a function that provides continuous feedback on the quality of solutions obtained thus far.”; [col 35, ln 18 – col 37, ln 46] “Each of neural networks 20, 22, 24, 26, etc., except for the first in the hierarchical stack, neural network 20, can provide feedback 30, 32,34, 36,38, 40 to a lower stage/order neural network 20, 22, 24, etc. This feedback adjusts weights in lower stage/order neural networks. Neural networks in the hierarchical stack 20, 22, 24, 26... can send a request 50 for sensory input 60 to feed more information to neural network 20. A neural network can send this request when its input does not provide enough information for it to determine an output.”; e.g., “feedback” may also read on “the another reference indication”.).

Talbot, Beale and Commons are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot and Beale with the another reference indication of Commons. Doing so would lead to helping update and improve the machine learning models of a software application based on the new reference indication (Commons, col 3, ln 25 – col 4, ln 67).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. (EnsembleMatrix: Interactive Visualization to Support Machine Learning with Multiple Classifiers) in view of Beale et al. (Neural Network Toolbox™ User's Guide), further in view of Commons et al. (US 9,053,431 B1), further in view of Nickolov et al. (US 2017/0034023 A1).

Regarding claim 13, 
Talbot and Beale teach claim 12.

Beale further teaches 
the at least one other instance of the first neural network comprises [a second instance of] the first neural network [different from] the first instance of the first neural network ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”), and 

updating the software application's instance of the first neural network comprises [replacing], for the software application, the first instance of the first neural network with [the second instance of] the first neural network ([figs on p. 5-18 through p. 5-21] “Neural Network Approximation of g()” and “Neural Network Approximation of f()” and “f” and “g”; [sec Use the NARMA-L2 Controller Block] “Double-click the NARMA-L2 Controller block. This opens the following window. This window enables you to train the NARMA-L2 model.”; Note that Talbot and Beale teach “updating the software application's instance of the first neural network” and “neural network”.).

Talbot, Beale and Commons are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot, Beale and Commons with the machine learning model update of Beale. Doing so would lead to providing a configuration and updating of a software application based on the machine learning models with a user indication (Beale, sec Use the NARMA-L2 Controller Block).

However, Talbot, Beale and Commons do not teach
the at least one other instance of the first neural network comprises a second instance of the first neural network different from the first instance of the first neural network, and
updating the software application's instance of the first neural network comprises replacing, for the software application, the first instance of the first neural network with the second instance of the first neural network.

Nickolov teaches	
a second instance of the first neural network different from the first instance of the first neural network (figs 8-10; [615-618] “Alternatively, a system may be considered to be an immutable system if no changes or modifications can be made to that system's environment. As commonly known in the art, a basic concept of programming immutability is that once a system has been instantiated (be it a physical server, virtual server, virtual machine image, container image, system component, etc.), that system's environment is never changed. Instead, changes or modifications are effected by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications. In at least some embodiments, this may be achieved via the use of Continuous Integration (CI) and Continuous Delivery (CD) workflows, such as those illustrated and described with respect to FIGS. 9 and 10.”; Note that Talbot and Beale teach “the at least one other instance of the first neural network comprises [a second instance of] the first neural network [different from] the first instance of the first neural network”.), and

updating the software application's instance of the first neural network comprises replacing, for the software application, the first instance of the first neural network with the second instance of the first neural network (figs 8-10; [615-618] “Alternatively, a system may be considered to be an immutable system if no changes or modifications can be made to that system's environment. As commonly known in the art, a basic concept of programming immutability is that once a system has been instantiated (be it a physical server, virtual server, virtual machine image, container image, system component, etc.), that system's environment is never changed. Instead, changes or modifications are effected by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications. In at least some embodiments, this may be achieved via the use of Continuous Integration (CI) and Continuous Delivery (CD) workflows, such as those illustrated and described with respect to FIGS. 9 and 10.”; Note that Talbot and Beale teach “updating the software application's instance of the first neural network comprises [replacing], for the software application, the first instance of the first neural network with [the second instance of] the first neural network”.).

Talbot, Beale, Commons and Nickolov are all in the same field of endeavor of processing input signal with the machine learning data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning data processing system of Talbot, Beale and Commons with the machine learning model instance replacement of Nickolov. Doing so would lead to improving a software application by replacing the existing instance with a new, modified instance which incorporates the desired changes/modifications (Nickolov, pars 615-618).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DALTON et al. (US 2018/0039884 A1) discloses multiple instances of a neural network and update of each instance. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
***
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129